

 S1300 ENR: Adoptive Family Relief Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 1300IN THE SENATE OF THE UNITED STATESAN ACTTo amend the section 221 of the Immigration and Nationality Act to provide relief for adoptive
			 families from immigrant
 visa fees in certain situations.1.Short titleThis Act may be cited as the Adoptive Family Relief Act.2.Waiver of fees for renewal of immigrant visa for adopted child in certain situationsSection 221(c) of the Immigration and Nationality Act (8 U.S.C. 1201(c)) is amended to read as follows:(c)Period of validity; renewal or replacement(1)Immigrant visasAn immigrant visa shall be valid for such period, not exceeding six months, as shall be by regulations prescribed, except that any visa issued to a child lawfully adopted by a United States citizen and spouse while such citizen is serving abroad in the United States Armed Forces, or is employed abroad by the United States Government, or is temporarily abroad on business, shall be valid until such time, for a period not to exceed three years, as the adoptive citizen parent returns to the United States in due course of his service, employment, or business.(2)Nonimmigrant visasA nonimmigrant visa shall be valid for such periods as shall be by regulations prescribed. In prescribing the period of validity of a nonimmigrant visa in the case of nationals of any foreign country who are eligible for such visas, the Secretary of State shall, insofar as practicable, accord to such nationals the same treatment upon a reciprocal basis as such foreign country accords to nationals of the United States who are within a similar class; except that in the case of aliens who are nationals of a foreign country and who either are granted refugee status and firmly resettled in another foreign country or are granted permanent residence and residing in another foreign country, the Secretary of State may prescribe the period of validity of such a visa based upon the treatment granted by that other foreign country to alien refugees and permanent residents, respectively, in the United States.(3)Visa replacementAn immigrant visa may be replaced under the original number during the fiscal year in which the original visa was issued for an immigrant who establishes to the satisfaction of the consular officer that the immigrant—(A)was unable to use the original immigrant visa during the period of its validity because of reasons beyond his control and for which he was not responsible;(B)is found by a consular officer to be eligible for an immigrant visa; and(C)pays again the statutory fees for an application and an immigrant visa.(4)Fee waiverIf an immigrant visa was issued, on or after March 27, 2013, for a child who has been lawfully adopted, or who is coming to the United States to be adopted, by a United States citizen, any statutory immigrant visa fees relating to a renewal or replacement of such visa may be waived or, if already paid, may be refunded upon request, subject to such criteria as the Secretary of State may prescribe, if—(A)the immigrant child was unable to use the original immigrant visa during the period of its validity as a direct result of extraordinary circumstances, including the denial of an exit permit; and(B)if such inability was attributable to factors beyond the control of the adopting parent or parents and of the immigrant..Speaker of the House of RepresentativesVice President of the United States and President of the Senate